
	
		I
		112th CONGRESS
		1st Session
		H. R. 546
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Forbes (for
			 himself, Mr. Bishop of Georgia,
			 Mr. Jones,
			 Mr. Scott of Virginia,
			 Mr. DeFazio,
			 Mr. Calvert,
			 Mr. Wilson of South Carolina,
			 Mr. Bachus,
			 Ms. Sutton,
			 Mr. Rigell,
			 Mrs. McMorris Rodgers,
			 Mr. Simpson,
			 Mr. Ruppersberger,
			 Mrs. Blackburn,
			 Ms. Foxx, Ms. Norton, Mr. Lee
			 of New York, Mr. Carson of
			 Indiana, and Mr. Clay)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 36, United States Code, to designate the
		  Honor and Remember Flag created by Honor and Remember, Inc., as an official
		  symbol to recognize and honor members of the Armed Forces who died in the line
		  of duty, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Honor and Remember Flag Recognition
			 Act.
		2.Designation of
			 Honor and Remember flag for fallen members of the Armed Forces
			(a)FindingsCongress finds the following:
				(1)Since the Revolutionary War, more than one
			 million members of the United States Armed Forces have paid the ultimate price
			 by sacrificing their lives in the line of duty.
				(2)The contributions
			 of those fallen members of the Armed Forces are deserving of national
			 recognition.
				(3)Currently, there
			 is no officially recognized symbol that acknowledges members of the Armed
			 Forces who died in the line of duty.
				(b)DesignationChapter
			 9 of title 36, United States Code, is amended by adding at the end the
			 following new section:
				
					904.Honor and
				Remember Flag for fallen members of the Armed Forces
						(a)DesignationThe Honor and Remember Flag created by
				Honor and Remember, Inc., is designated as the symbol of our Nation’s concern
				and commitment to honoring and remembering the lives of all members of the
				United States Armed Forces who have lost their lives in the line of
				duty.
						(b)Required
				Display(1)The Honor and Remember Flag shall be
				displayed at the locations specified in subsection (c) on the days specified in
				paragraph (2).
							(2)The required Honor and Remember Flag
				display days are the following:
								(A)Armed Forces Day, the third Saturday
				in May.
								(B)Memorial Day, the last Monday in
				May.
								(C)Flag Day, June 14.
								(D)Independence Day, July 4.
								(E)National POW/MIA Recognition
				Day.
								(F)Veterans Day, November 11.
								(3)In addition to the days specified in
				paragraph (2), Honor and Remember Flag display days include—
								(A)in
				the case of display at the World War II Memorial, Korean War Veterans Memorial,
				and Vietnam Veterans Memorial (required by subsection (c)(3)), any day on which
				the flag of the United States is displayed;
								(B)in
				the case of display at medical centers of the Department of Veterans Affairs
				(required by subsection (c)(7)), any day on which the flag of the United States
				is displayed; and
								(C)in
				the case of display at United States Postal Service post offices (required by
				subsection (c)(8)), the last business day before a day specified in paragraph
				(2) that in any year is not itself a business day.
								(c)Locations for
				Flag DisplayThe locations
				for the display of the Honor and Remember Flag under subsection (b) are the
				following:
							(1)The
				Capitol.
							(2)The White
				House.
							(3)The World War II
				Memorial, the Korean War Veterans Memorial, and the Vietnam Veterans
				Memorial.
							(4)Each national
				cemetery.
							(5)The buildings
				containing the official office of—
								(A)the Secretary of
				State;
								(B)the Secretary of
				Defense;
								(C)the Secretary of
				Veterans Affairs; and
								(D)the Director of
				the Selective Service System.
								(6)Each major
				military installation, as designated by the Secretary of Defense.
							(7)Each medical
				center of the Department of Veterans Affairs.
							(8)Each United States
				Postal Service post office.
							(d)Display To Be in
				a Manner Visible to the PublicDisplay of the Honor and Remember Flag
				pursuant to this section shall be in a manner designed to ensure visibility to
				the public.
						(e)LimitationThis section may not be construed or
				applied so as to require any employee to report to work solely for the purpose
				of providing for the display of the Honor and Remember Flag or any other
				flag.
						.
			(c)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						904. Honor and Remember Flag for fallen
				members of the Armed
				Forces.
					
					.
			(d)Regulations for
			 implementationNot later than
			 180 days after the date of the enactment of this Act, the head of each
			 department, agency, or other establishment responsible for a location specified
			 in subsection (c) of section 904 of title 36, United States Code, as added by
			 subsection (a), shall prescribe such regulations as necessary to carry out such
			 section.
			(e)Procurement and
			 distribution of flagsNot
			 later than 30 days after the date of the enactment of this Act, the
			 Administrator of General Services shall commence the procurement of Honor and
			 Remember Flags and distribute them as necessary to permit compliance with
			 section 904 of title 36, United States Code, as added by subsection (a).
			
